DETAILED ACTION
Status of Claims
The following is a Non-Final Office Action in response to Applicant’s amendments filed on 05/16/2022.
Claims 2, 3, 7, 9, 10, 15, 16, and 20 are cancelled. Claims 1, 4, 5, 8, 11, 13, 14, and 17 are amended. Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are considered in this Office Action. Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are currently pending. 

Response to Amendments
With the exception of the new 103 rejection applied to claims 1/27, the amendments necessitated the new grounds of rejection set forth in the instant office action.
Applicant’s amendment has been considered, and they overcome the 35 U.S.C. 112(b) rejection.
Applicant’s amendment has been considered, an updated 35 U.S.C. 101 rejections will address applicant’s amendments. 
Applicant’s amendment has been considered, an updated 35 U.S.C. 103 rejections will address applicant’s amendments. 

Response to Arguments
Applicant’s argument and amendment with respect to the 35 U.S.C. 112(b) rejection to claims have been considered, and they are persuasive.  Applicant amend claim 5 to recite sufficient antecedent basis to the limitation of “….best clusters for…...”, and therefore rejection is withdrawn. 
Applicant’s arguments concerning 101 rejection to claims have been considered, however they were found moot because the arguments are primarily raised in light of applicant’s amendments. An updated 103 rejection below will address applicant’s amendment.
Applicant’s arguments concerning 103 rejection to claims have been considered, however they were found moot because the arguments are primarily raised in light of applicant’s amendments. An updated 103 rejection below will address applicant’s amendments. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 4-6, 21, 22, 27, and 28), the computer program product (claims 8, 11-13, 23, and 24) and the system (claim 14, 17-19, 25, and 26) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.4(a)(2)(III).The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 14, are:  A system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions to receive, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user, wherein the consumption time series data comprises information about appliance-level energy use, and wherein the information about appliance-level energy use is measured by a plug-in power meter; program instructions to determine, for each of the plurality of energy users, demographic data of the energy user; 6244-403585Appl. No. 16/782,723P201808737US01 program instructions to cluster the energy users based on the consumption time series data and the demographic data; program instructions to identify a plurality of groups of energy users based upon the clustering; program instructions to determine an energy saving program to associate with each of the plurality of groups; program instructions to train a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings; program instructions to identify, using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent; program instructions to send a recommendation of an architectural change to one of the buildings to improve energy efficiency to the at least one of the plurality of groups of energy users, wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption, and program instructions, using a penalized regression mechanism, to measure the success of the recommendation of the architectural change to improve energy efficiency to the energy users in one of the plurality of groups, wherein the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory.  Claims 1 and 8 recite substantially the same limitation as claim 14 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), send recommendation to user (post-solution activity), neural network, a plug-in power meter (recited at high level and means to collect data), the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), send recommendation to user (post-solution activity), neural network, a plug-in power meter (recited at high level and means to collect data), the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Examiner further notes the use of plug-in power meter to collect/capture energy data is well-understood, routine, and conventional.  Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art reference Yu teaches the limitations of utilizing a neural network is a known technique. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).  
In addition, Applicant’s Specification (figure 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claim 6 recite storing, in a first database, the consumption time series data, and storing, in a second database, customer response data about the energy saving program associated with each of the plurality of group”, is recited a high level and amounts to pre-solution and post-solution activity), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental processes, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Gregory Guthridge (US 2012/0203596 A1, hereinafter “Guthridge”) in view of Johannes Menzel (US 2017/0285591 A1, hereinafter “Menzel”) in view of Bao Tran (US 2014/0129160 A1, hereinafter “Tran”) and further in view of Na Yu (NPL: “Model-Based Design Optimization and Predictive Control to Minimize Energy Consumption of a Building”, published September 2016, hereinafter “Yu”).
Claim 1:
Guthridge teaches:
wherein the consumption time series data comprises information about appliance-level energy use (For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067);
program instructions to determine, for each of the plurality of energy users, demographic data of the energy user (Guthridge describes that the customer’s profile include customer demographics, geographic location, services provided, etc.. described in para. [0057]); 
program instructions to cluster the energy users based on the consumption time series data and the demographic data ( The Basic Segmentation application 1100 performs customer segmentation based upon attributes such as dwelling type, demographics, energy consumption, rate schedule, etc. This application may have a descriptive algorithm and may utilize approximately 50 input variables of different types from various sources, including customer information system (CIS), 25 elements, demographics/census, 15 elements and firmographics, 10 elements described in para. [0090]); 
program instructions to identify a plurality of groups of energy users based upon the clustering (Guthridge describes the segmentation of customers based on attributes such as demographics and energy consumption as describes in [0090]); 
and program instructions to determine an energy saving program to associate with each of the plurality of groups (The EcoScore application 1101 identifies DSM program propensity across a customer base as decribed in [0091, while [0058] describes in the program planning and design phase, the details for the DSM programs are determined. For example, if prescriptive DSM programs are selected at 502 to reduce demand at peak times, then a DSM program may be designed that allows the energy service provider to control energy consumption at those times. This may include a DSM program that allows the energy service provider to control appliances, such as air conditioners, at the customer premises to reduce demand. The models described above at 502 may be used to identify at least some of the details, such as the amount of financial incentive for program participation, demographics of customers likely to participate, etc.), 
program instructions to send a recommendation of an architectural change to one of the building to improve energy efficiency to the energy users in the at least one of the plurality of groups  energy users([0067] describes for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance. [0068] reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. For example, the recommendations may identify DSM rebate programs that provide rebates if the user installs an approved energy efficient appliance.) wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption ([0067] the DSM portfolio manager system 100 calculates potential energy savings. For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance.  [0068] reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. For example, the recommendations may identify DSM rebate programs that provide rebates if the user installs an approved energy efficient appliance. For example, if cost savings for a washer or dryer is greater than a threshold, then a recommendation for a rebate program for an energy efficient washer and dryer is provided to the customer. Also, recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs. ).
While Guthridge teaches determining an energy saving program to associate with each of the plurality of groups and monitoring demand and smart meters at the customer premises monitoring individual usage, however, it does not explicitly teach the following, however analogous reference Menzel discloses:
A method comprising: receive, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user ([0041]The energy usage meters 118A, 118B, 118C collect energy usage data for a site (e.g. each collects energy usage data from a respective device 126A, 126B, 126C located in a site) and transmit the data to the controller 110 through the network. [0045] Energy consumption data is collected at Block 12, for example from one or more energy usage meters 118A, 118B, 118C. An energy usage meter can be for an entire facility, a building in a facility, a floor in a facility, or another metered region. The energy use signal is disaggregated into data corresponding to daily time intervals of use and energy consumption during this time of use. The energy usage data shows energy usage during running hours and/or during shutdown hours during a given day, and over a series of days, weeks, or another time period).
the information about appliance- level energy use is measured by a plug-in power meter ([0107] FIG. 15 illustrates, for example, the system 400 may be communicatively coupled to the controller 110, included within the controller 110, coupled to the computer (or other electronic device) 120, included within the computer (or other electronic device) 120, coupled (plugged in) to each meter 118A, 118B, 118C, or included within the each meter 118A, 118B, 118C. The system 400 may also be configured to analyze energy consumption). 
program instructions to identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption ([0046] The actual energy consumption is compared with the alert levels and/or the optimal energy usage behavior at block 22. At Block 24, the system provides clear actionable recommendations to a user to improve energy usage efficiency. If the system detects longer open hours, the system informs a user to check whether this is due to unusual working schedules or events (e.g. stocking, refilling, or maintenance operations), and/or informs a user to check whether this is due to a change of process that is not wanted (e.g. wrong changes to settings, maintenance did not restart automation and left a device "forced on"). If the system detects higher consumption during open hours, the system checks whether the temperature set point has been changed, the system checks if an HVAC unit has performance issues, etc. In addition, in some embodiments, the controller can control one of the devices or another device to alter the energy usage of the site. [0099] Each meter has a bar 130A, 130B, 130C . . . that shows its total score. Well managed sites have lower scores, while poorly managed sites have higher scores. A user can quickly view the chart of FIG. 9 and determine which meters need attention with respect to improving energy management efficiency. In FIG. 9, the meter corresponding to the bar 130E has the worst energy management efficiency, while the meter corresponding to the bar 130F has the best energy management efficiency. The total score is based on various metrics that are calculated from the data collected from the meters);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge with Menzel to consumption time series data from a smart meter of the energy user and  identify the most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045] and performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], however, it does not explicitly teach the following, however analogous reference Tran discloses:
wherein the clustering the energy users comprises clustering the consumption time series data based on energy patterns for different appliance types and wherein the clustering the demographic data comprises clustering the demographic data based on the number of members of a household ([0012] receiving the interval of electrical load data from the utility meters to identify power consumption from each of predetermined appliances, while fig. 2 illustrates energy consumption for various appliances over a period of time.  [0105] Collect detailed occupancy/usage data with a combination of sub-meters and low cost sensors [0106] Create models of occupancy patterns (Daily Office Activities), while [0114] segmentation of the set of consumers into different subsets based upon a plurality of demographic variables; [0115] segmentation of the set of consumers into different subsets based upon analysis and characterization of energy usage normalized to relevant peer groups);
using a neural network ([00183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge and Menzel, with Tran to analyze the data capture from the meters using neural network model and cluster data using demographic data and occupancy data, because it is effective and more efficient to use neural network model to analyze data.
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, Tran discloses in [0183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter, however, they do not explicitly teach the following, however analogous reference, however Yu teaches:
 training,…, a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features, wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125);
identifying, … using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent  (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features (), wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran with Yu to  training,…, a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, and identifying most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent, because it is effective and more efficient to analyze and handle high dimensional problems to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
Claim 27:
Gurthridge teaches 
The method of claim 1, further comprising measuring success of a response by energy users to the energy saving program based on supervised learning ([0010] performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site, while para. [0046] the DSM portfolio manager system 100 may be utilized to manage core operations and services; to manage supply, field operations requests, and segmentation; to manage quality and performance and third party interactions; and to monitor performance and customer advocacy. [0057] The DSM portfolio manager system 100 may be analyzed to determine models for evaluating the effectiveness of DSM programs based on a plurality of variables, such as customer demographics, geographic location, services provided, etc. The models may comprise relationships between the variables and KPIs for measuring effectiveness of DSM programs).

Claims 4, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Yu in view of June Flora (US 2015/0161233 A1, hereinafter “Flora”).
Claim 4:
While Guthridge teaches cluster the energy users based on the energy consumption time series data as described above, however, it does not explicitly teach the following, however analogous reference Tran discloses:
converting the consumption time series data [to average daily energy use and peak energy use]([0036] describes the technique of converting the sampled power into a digital format, wherein the sampled power include peak energy use, further the processing techniques can be used to analyze the total household electrical or water use data, into particular daily activities based on the unique properties of each load),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, and Yu with Tran to analyze the data capture from the meters using neural network model, cluster data using demographic data and occupancy data, and converting the data, because it is effective and more efficient to use neural network model to analyze the transformed data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The method according to claim 1, wherein the clustering comprises … and using k- clustering to create clusters based on the average daily energy use and peak energy use (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. 0028 describes peak and daily consumption as features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, and Yu with Flora to use k- clustering to create clusters based on average daily energy use and peak energy use determined using the consumption time series data, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.

Claim 8:
Guthridge teaches:
A computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: program instructions to (Guthridge describes a computer system includes a processor, non-volatile memory, computer readable medium, and machine readable instructions when executed perform a set of functions as described in 108)
wherein the consumption time series data comprises information about appliance-level energy use (For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067);
program instructions to cluster the energy users based on the consumption time series data ( The Basic Segmentation application 1100 performs customer segmentation based upon attributes such as dwelling type, demographics, energy consumption, rate schedule, etc. This application may have a descriptive algorithm and may utilize approximately 50 input variables of different types from various sources, including customer information system (CIS), 25 elements, demographics/census, 15 elements and firmographics, 10 elements described in para. [0090]); 
program instructions to identify a plurality of groups of energy users based upon the clustering (Guthridge describes the segmentation of customers based on attributes such as demographics and energy consumption as describes in [0090]); 
program instructions to send a recommendation of an architectural change to one of the buildings to improve energy efficiency to the energy users in one of the at least one of plurality of groups of energy users([0067] describes for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance) wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption ([0067] the DSM portfolio manager system 100 calculates potential energy savings. For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance.  [0068] reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. For example, the recommendations may identify DSM rebate programs that provide rebates if the user installs an approved energy efficient appliance. For example, if cost savings for a washer or dryer is greater than a threshold, then a recommendation for a rebate program for an energy efficient washer and dryer is provided to the customer. Also, recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs).
While Guthridge teaches determining an energy saving program to associate with each of the plurality of groups and monitoring demand and smart meters at the customer premises monitoring individual usage, however, it does not explicitly teach the following, however analogous reference Menzel discloses:
receive, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user ([0041]The energy usage meters 118A, 118B, 118C collect energy usage data for a site (e.g. each collects energy usage data from a respective device 126A, 126B, 126C located in a site) and transmit the data to the controller 110 through the network. [0045] Energy consumption data is collected at Block 12, for example from one or more energy usage meters 118A, 118B, 118C. An energy usage meter can be for an entire facility, a building in a facility, a floor in a facility, or another metered region. The energy use signal is disaggregated into data corresponding to daily time intervals of use and energy consumption during this time of use. The energy usage data shows energy usage during running hours and/or during shutdown hours during a given day, and over a series of days, weeks, or another time period).
the information about appliance- level energy use is measured by a plug-in power meter ([0107] FIG. 15 illustrates, for example, the system 400 may be communicatively coupled to the controller 110, included within the controller 110, coupled to the computer (or other electronic device) 120, included within the computer (or other electronic device) 120, coupled (plugged in) to each meter 118A, 118B, 118C, or included within the each meter 118A, 118B, 118C. The system 400 may also be configured to analyze energy consumption). 
program instructions to identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption ([0046] The actual energy consumption is compared with the alert levels and/or the optimal energy usage behavior at block 22. At Block 24, the system provides clear actionable recommendations to a user to improve energy usage efficiency. If the system detects longer open hours, the system informs a user to check whether this is due to unusual working schedules or events (e.g. stocking, refilling, or maintenance operations), and/or informs a user to check whether this is due to a change of process that is not wanted (e.g. wrong changes to settings, maintenance did not restart automation and left a device "forced on"). If the system detects higher consumption during open hours, the system checks whether the temperature set point has been changed, the system checks if an HVAC unit has performance issues, etc. In addition, in some embodiments, the controller can control one of the devices or another device to alter the energy usage of the site. [0099] Each meter has a bar 130A, 130B, 130C . . . that shows its total score. Well managed sites have lower scores, while poorly managed sites have higher scores. A user can quickly view the chart of FIG. 9 and determine which meters need attention with respect to improving energy management efficiency. In FIG. 9, the meter corresponding to the bar 130E has the worst energy management efficiency, while the meter corresponding to the bar 130F has the best energy management efficiency. The total score is based on various metrics that are calculated from the data collected from the meters);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge with Menzel to consumption time series data from a smart meter of the energy user and  identify the most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045] and performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], however, it does not explicitly teach the following, however analogous reference Tran discloses:
using a neural network ([00183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge and Menzel, with Tran to analyze the data capture from the meters using neural network model and cluster data using demographic data and occupancy data, because it is effective and more efficient to use neural network model to analyze data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, however, it does not explicitly teach the following, however analogous reference Flora discloses:
wherein the consumption times series data is time stamped energy data (Para. [0057] describes i Customer smart meter devices 600, 602, through 604 are installed at utility customer locations to produce time-series utility resource consumption data, preferably at high resolution, i.e., measurements at least once per hour, more preferably at least once per 15 minutes. The time series data, which includes customer identifier, resource use, and timestamp, are transmitted over a wired or wireless data connection to a database and computer system 606 which collects, stores, and analyzes the customer consumption data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, and Tran with Flora to timestamp the consumption time series data, because it is effective and more efficient to provide energy saving program by keeping track a certain event occurred, by giving you the actual date and time of day.
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, Tran discloses in [0183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter, however, they do not explicitly teach the following, however analogous reference, however Yu teaches:
 …to train a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features, wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125);
….identify, … using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent  (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features (), wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Trans, and Flora with Yu to training, a neural network having learning functions, with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, and identifying most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent, because it is effective and more efficient to analyze and handle high dimensional problems to provide energy saving program that satisfies customers’ needs based on their energy consumption data.
Claim 11:
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067, however, it does not explicitly teach the following, however analogous reference Menzel discloses:
wherein the key building parameters include number of occupants, surface area, orientation, and glazing area distribution ([0066 Energy consumption varies according to many different drivers and constraints, such as external temperature, expected internal temperature, number of rooms used, number of occupants or visitors, number of dishes served, and other factors. Energy consumption is influenced by structural factors such as the age of a building, the size of a building, the location of a building, the temperature inertia of a building, the insulation used, the lighting type, the number of floors of the building, and other structural factors]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge with Menzel to consumption time series data from a smart meter of the energy user to include data related to key building parameters such as number of occupants, surface area, orientation, and glazing area distribution, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
While Guthridge teaches cluster the energy users based on the energy consumption time series data as described above, Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, however, it does not explicitly teach the following, however analogous reference Tran discloses:
converting the consumption time series data [to average daily energy use and peak energy use]([0036] describes the technique of converting the sampled power into a digital format, wherein the sampled power include peak energy use, further the processing techniques can be used to analyze the total household electrical or water use data, into particular daily activities based on the unique properties of each load),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, and Yu with Tran to analyze the data capture from the meters using neural network model, cluster data using demographic data and occupancy data, and converting the data, because it is effective and more efficient to use neural network model to analyze the transformed data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The computer program product according to claim 8, wherein the clustering comprises … using k-clustering to create clusters based on the average daily energy use and peak energy use (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. 0028 describes peak and daily consumption as features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, and Yu with Flora to use k- clustering to create clusters based on average daily energy use and peak energy use determined using the consumption time series data, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.

Claim 13
Guthridge teaches
The computer program product according to claim 8, further comprising program instructions to send, for each of the plurality of groups, communications regarding energy saving programs to the energy users in each of the plurality of group ([0067] the DSM portfolio manager system 100 calculates potential energy savings. For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance.  [0068] reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. For example, the recommendations may identify DSM rebate programs that provide rebates if the user installs an approved energy efficient appliance. For example, if cost savings for a washer or dryer is greater than a threshold, then a recommendation for a rebate program for an energy efficient washer and dryer is provided to the customer. Also, recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs).

Claims 5, 12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Yu, as applied in 1, and further in view of June Flora (US 2015/0161233 A1, hereinafter “Flora”) in view of Jerrold Allen Cline (US 2016/0147816 A1, hereinafter “Cline”).
Claim 5:
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The method according to claim 1, wherein the clustering comprises creating hierarchical clusters using complete linkage and single linkage based on average daily energy use and peak energy use determined using the consumption time series data (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. [0028] describes peak and daily consumption as features. Para. [0010] utilizing clustering algorithms (in particular, adaptive K-means) and summarized utilizing hierarchical clustering) wherein the best clusters for hierarchical clustering are identified using a tree map and the tree map is used to identify the number of clusters needed to differentiate different groups of energy users ([0048-0049]  for both the hierarchical clustering strategy and the “K-modes” clustering strategy, a K-means clustering process may be used to cluster numerical data associated with numerical variables, while a K-modes clustering process may be used to cluster categorical data associated with categorical variables. the clustering module 112 makes this estimation based on category utility function when the K-mode strategy is selected, and clustering lifetime when the hierarchical strategy is selected. The clustering module 112 generates a recommended number of clusters in S916, and displays this recommendation in a cluster input dialog box 1100 (FIG. 11). Examiner notes: Trees are a hierarchical data structure in computer science where the data is structured in a parent / child relationship).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, and Yu with Flora to use hierarchical clustering to create clusters based on average daily energy use and peak energy use determined using the consumption time series data, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
complete linkage and single linkage (para. [0051] describes the use of single and complete linkage). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Flora, and Yu with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claim 12:
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The computer program product according to claim 8, wherein the clustering comprises creating hierarchical clusters using … based on average daily energy use and peak energy use determined using the consumption time series data (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. [0028] describes peak and daily consumption as features. Para. [0010] utilizing clustering algorithms (in particular, adaptive K-means) and summarized utilizing hierarchical clustering).
While Guthridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
complete linkage and single linkage (para. [0051] describes the use of single and complete linkage);
wherein the complete linkages minimizes intragroup distances, and wherein the single linkages minimizes intragroup distances ([0051] describes the use of single and complete linkage wherein hierarchical clustering may have different linkage definitions (e.g., criterion determining the distance between sets of observations). For example, the linkage definition used herein is Ward's method (also called minimum variance method).  ). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Flora and Yu with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claims 21/23:
While Gurhridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
The method according to claim 5, wherein the creating the hierarchical clusters using the complete linkage and the single linkage comprises creating a dendrogram (para. [0051] and figs. 12-13 creating the hierarchical clusters using the complete linkage and the single linkage comprises creating a dendrogram).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Flora and Yu with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claim 22/24:
While Gurthridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
The method according to claim 21, wherein the dendrogram shows heights at which clusters are differentiated with minimal overlapping based on the complete linkage (para. [0051] and figs. 12-13 the dendrogram shows heights at which clusters are differentiated with minimal overlapping based on the complete linkage).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Flora and Yu with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Yu, as applied in claim 1, and further in view of John Houston (US 2009/0287433 A1, hereinafter “Houston”).
Claim 6:
Gurthridge further teaches:
The method according to claim 1, further comprising: sending, by the computing device, for each of the plurality of groups, communications regarding the energy saving program to the energy users in the group ([0068] describes reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs).
While Gurthridge teaches [0037] The input data (energy consumption time series data)105 and output data (recommendation and effectiveness reports)108 may be stored in the data repository 130. [0043] The DSM reporting module 302 generates reports, which may present KPIs and other information for analyzing effectiveness of DSM programs. The reports may also provide the output of analytics performed by the DSM EMV module 301, it does not explicitly teach plurality of databases to store data, however analogous art Houston teaches: 
storing, in a first database, the consumption time series data, ([0075] describes database used to keep energy consumption reports) and storing, in a second database, (energy consumption related report data) ([0053] The database 210 included within the collection system 102 of FIG. 2 stores calculated data from the data analyzer 208. The database 210 may additionally use the calculated data to generate reports that can be used for marketing information products including energy consumption for applications products, energy consumption of portable devices products, energy consumption for hardware functions on portable devices products, network performance products, device performance products, and integrated products that are useful, etc…, (results)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Yu with Houston to include multiple databases to store input data (time-series energy consumption data) and output data (customer response data about the energy saving program associated with each of the plurality of groups), because it is effective and more efficient to utilize multiple databases to store large number of records efficiently.

Claims 14 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Yu in view of Richard Edward Chatwin (US 2008/0103892 A1, hereinafter “Chatwin”).
Claim 14:
Guthridge teaches:
A system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions to (Guthridge describes a computer system includes a processor, non-volatile memory, computer readable medium, and machine readable instructions when executed perform a set of functions as described in 108 )
wherein the consumption time series data comprises information about appliance-level energy use (For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067);
program instructions to determine, for each of the plurality of energy users, demographic data of the energy user (Guthridge describes that the customer’s profile include customer demographics, geographic location, services provided, etc.. described in para. [0057]); 
program instructions to cluster the energy users based on the consumption time series data and the demographic data ( The Basic Segmentation application 1100 performs customer segmentation based upon attributes such as dwelling type, demographics, energy consumption, rate schedule, etc. This application may have a descriptive algorithm and may utilize approximately 50 input variables of different types from various sources, including customer information system (CIS), 25 elements, demographics/census, 15 elements and firmographics, 10 elements described in para. [0090]); 
program instructions to identify a plurality of groups of energy users based upon the clustering (Guthridge describes the segmentation of customers based on attributes such as demographics and energy consumption as describes in [0090]); 
and program instructions to determine an energy saving program to associate with each of the plurality of groups (The EcoScore application 1101 identifies DSM program propensity across a customer base as decribed in [0091, while [0058] describes in the program planning and design phase, the details for the DSM programs are determined. For example, if prescriptive DSM programs are selected at 502 to reduce demand at peak times, then a DSM program may be designed that allows the energy service provider to control energy consumption at those times. This may include a DSM program that allows the energy service provider to control appliances, such as air conditioners, at the customer premises to reduce demand. The models described above at 502 may be used to identify at least some of the details, such as the amount of financial incentive for program participation, demographics of customers likely to participate, etc.), 
program instructions to send a recommendation of an architectural change to improve energy efficiency to the energy users in one of the plurality of groups ([0067] describes for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance) wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption ([0067] the DSM portfolio manager system 100 calculates potential energy savings. For example, for each appliance, the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance and also calculates an estimate of energy cost savings for each appliance. The energy cost savings may be based on replacing the appliance with a more energy efficient appliance.  [0068] reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. For example, the recommendations may identify DSM rebate programs that provide rebates if the user installs an approved energy efficient appliance. For example, if cost savings for a washer or dryer is greater than a threshold, then a recommendation for a rebate program for an energy efficient washer and dryer is provided to the customer. Also, recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs. ).
wherein the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory (The instructions stored on the CRM 1204 may include machine readable instructions executed by the processor 1201 to perform the methods and functions [106]).
While Guthridge teaches determining an energy saving program to associate with each of the plurality of groups and monitoring demand and smart meters at the customer premises monitoring individual usage, however, it does not explicitly teach the following, however analogous reference Menzel discloses:
receive, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user ([0041]The energy usage meters 118A, 118B, 118C collect energy usage data for a site (e.g. each collects energy usage data from a respective device 126A, 126B, 126C located in a site) and transmit the data to the controller 110 through the network. [0045] Energy consumption data is collected at Block 12, for example from one or more energy usage meters 118A, 118B, 118C. An energy usage meter can be for an entire facility, a building in a facility, a floor in a facility, or another metered region. The energy use signal is disaggregated into data corresponding to daily time intervals of use and energy consumption during this time of use. The energy usage data shows energy usage during running hours and/or during shutdown hours during a given day, and over a series of days, weeks, or another time period).
the information about appliance- level energy use is measured by a plug-in power meter ([0107] FIG. 15 illustrates, for example, the system 400 may be communicatively coupled to the controller 110, included within the controller 110, coupled to the computer (or other electronic device) 120, included within the computer (or other electronic device) 120, coupled (plugged in) to each meter 118A, 118B, 118C, or included within the each meter 118A, 118B, 118C. The system 400 may also be configured to analyze energy consumption). 
program instructions to identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption ([0046] The actual energy consumption is compared with the alert levels and/or the optimal energy usage behavior at block 22. At Block 24, the system provides clear actionable recommendations to a user to improve energy usage efficiency. If the system detects longer open hours, the system informs a user to check whether this is due to unusual working schedules or events (e.g. stocking, refilling, or maintenance operations), and/or informs a user to check whether this is due to a change of process that is not wanted (e.g. wrong changes to settings, maintenance did not restart automation and left a device "forced on"). If the system detects higher consumption during open hours, the system checks whether the temperature set point has been changed, the system checks if an HVAC unit has performance issues, etc. In addition, in some embodiments, the controller can control one of the devices or another device to alter the energy usage of the site. [0099] Each meter has a bar 130A, 130B, 130C . . . that shows its total score. Well managed sites have lower scores, while poorly managed sites have higher scores. A user can quickly view the chart of FIG. 9 and determine which meters need attention with respect to improving energy management efficiency. In FIG. 9, the meter corresponding to the bar 130E has the worst energy management efficiency, while the meter corresponding to the bar 130F has the best energy management efficiency. The total score is based on various metrics that are calculated from the data collected from the meters);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge with Menzel to consumption time series data from a smart meter of the energy user and  identify the most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045] and performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], however, it does not explicitly teach the following, however analogous reference Tran discloses:
using a neural network ([00183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge and Menzel, with Tran to analyze the data capture from the meters using neural network model, because it is effective and more efficient to use neural network model to analyze data.
While Gurthridge teaches measure the success of the recommendation of the architectural change to improve energy efficiency to the energy users in one of the plurality of groups ([0028] the DSM portfolio manager system evaluates the effectiveness and quality of DSM programs) a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045] and performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], however, it does not explicitly teach using penalized regression, however analogous reference Chatwin discloses:
using a penalized regression mechanism ([0013] describes using penalized regression parameters to generate a metric).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran with Chatwin to use penalized regression mechanism when determining the effectiveness of the recommendation to improve energy efficiency, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, Tran discloses in [0183] clustering operations are performed to detect patterns in the data, wherein a neural network is used to recognize each pattern as the neural network is quite robust at recognizing user habits or patterns using data captured from the meter, however, they do not explicitly teach the following, however analogous reference, however Yu teaches:
 training,…, a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features, wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125);
identifying, … using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent  (in chapter 5 section 5.1 pages 105-106 describes machine learning model, pages 109-111 section 5.3.1 describes artificial neural network which includes training data using input features (), wherein the ANN further include the use of sigmoid function, the gradient descent method, and the use of cross entropy to minimize classifier. Chapter 6 pages 123-129 further focus on the energy consumption data related to a building/entity wherein the data captured corresponds to inputted featured that responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings as further illustrated in Table 6.1 on page 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Trans, and Chatwin with Yu to include training,…, a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, and identifying most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function, wherein cross entropy is minimized by a gradient descent, because it is effective and more efficient to analyze and handle high dimensional problems to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].

Claim 19 
Gurthridge further teaches:
The system according to claim 14, further comprising program instructions to send, for each of the plurality of groups, communications regarding the energy saving program to the energy users in the group ([0068] describes reporting and recommendations are provided to the customer. The reporting may include a report of the energy cost savings for the customer. Recommendations may include recommendations for DSM programs to enroll in. recommendations may include providing information on how to improve energy conservation and recommendations for enrolling in certain educational programs).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Chatwin, in view of Yu, as applied in claim 14, and further in view of in view of June Flora (US 2015/0161233 A1, hereinafter “Flora”).
Claim 17:
Claim 11:
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067, however, it does not explicitly teach the following, however analogous reference Menzel discloses:
wherein the key building parameters include number of occupants, surface area, orientation, and glazing area distribution ([0066 Energy consumption varies according to many different drivers and constraints, such as external temperature, expected internal temperature, number of rooms used, number of occupants or visitors, number of dishes served, and other factors. Energy consumption is influenced by structural factors such as the age of a building, the size of a building, the location of a building, the temperature inertia of a building, the insulation used, the lighting type, the number of floors of the building, and other structural factors]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge with Menzel to consumption time series data from a smart meter of the energy user to include data related to key building parameters such as number of occupants, surface area, orientation, and glazing area distribution, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0039].
While Guthridge teaches cluster the energy users based on the energy consumption time series data as described above, Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, however, it does not explicitly teach the following, however analogous reference Tran discloses:
converting the consumption time series data [to average daily energy use and peak energy use]([0036] describes the technique of converting the sampled power into a digital format, wherein the sampled power include peak energy use, further the processing techniques can be used to analyze the total household electrical or water use data, into particular daily activities based on the unique properties of each load),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, and Yu with Tran to analyze the data capture from the meters using neural network model, cluster data using demographic data and occupancy data, and converting the data, because it is effective and more efficient to use neural network model to analyze the transformed data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045], performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], and identify … a most significant building factor for energy consumption of key building parameters that are responsible for high energy consumption as described above, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The system according to claim 14, wherein the clustering comprises … using k-clustering to create clusters based on the average daily energy use and peak energy use (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. 0028 describes peak and daily consumption as features).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, and Yu with Flora to use k- clustering to create clusters based on average daily energy use and peak energy use determined using the consumption time series data, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.

Claims 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Chatwin in view of Yu, as applied in claim 14, and further in view of Flora in view of Celine.
Claim 18:
While Guthridge teaches segmentation of customer based on attributes such as energy consumption, however, it does not explicitly teach the following, however analogous reference Flora discloses:
The system according to claim 14, wherein the clustering comprises creating hierarchical clusters using … based on average daily energy use and peak energy use determined using the consumption time series data (Para. [0005] describes incorporating time-series consumption data into customer segmentation by appropriate feature (metric). Para. [0013] describes segmenting by the computer the customers based on the extracted features by clustering (e.g., adaptive K-means clustering, which may using distance metric such as cosine between feature lifestyle vectors). Para. [0028] describes peak and daily consumption as features. Para. [0010] utilizing clustering algorithms (in particular, adaptive K-means) and summarized utilizing hierarchical clustering).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, and Yu with Flora to use hierarchical k- clustering to create clusters based on average daily energy use and peak energy use determined using the consumption time series data, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data.
While Guthridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
complete linkage and single linkage (para. [0051] describes the use of single and complete linkage). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, Yu, and Flora with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claims 25:
While Gurhridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
The system according to claim 18, wherein the creating the hierarchical clusters using the complete linkage and the single linkage comprises creating a dendrogram (para. [0051] and figs. 12-13 creating the hierarchical clusters using the complete linkage and the single linkage comprises creating a dendrogram).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, Yu, and Flora with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claims 26:
While Gurthridge teaches segmentation of customer based on attributes such as energy consumption and Flora teaches k-clustering utilizing hierarchical clustering, however, it does not explicitly teach the following, however analogous reference Cline discloses:
The system according to claim 25, wherein the dendrogram shows heights at which clusters are differentiated with minimal overlapping based on the complete linkage (para. [0051] and figs. 12-13 the dendrogram shows heights at which clusters are differentiated with minimal overlapping based on the complete linkage).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, Yu, and Flora with Cline to use complete and single linkage, because it is effective and more efficient to provide energy saving program that satisfies customers’ needs based on their energy consumption data [0003].

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guthridge in view of Menzel in view of Tran in view of Yu, as applied in claim 1, and further in view of Mark Joseph Konya (US 2019/0081476 A1, hereinafter “Konya”).
Claim 28:
While Gurthridge teaches a smart meter and for each appliance the DSM portfolio manager system 100 determines or estimates current energy consumed based on the information for each appliance as described in 0067 and Menzel teaches collecting by the computer from smart meter sensors time-series utility consumption data from individual utility customers as described in paras. [0041 and 0045] and performing a self-learning and continuously self-adapting process for learning a normal energy consumption pattern for the site in para. [0010], however, it does not explicitly teach the following, however analogous reference Konya discloses:
The method of claim 27, wherein the supervised learning uses single fold cross-validation and applies ridge/lasso regression ([00183] and Figs. 11-12  describe the use of neural network to analyze data captured from the meter,  Examples of machine-learning models can include selector (LASSO) classifier and/or ridge regression classifier, and the machine model is constructed by automated process of training data, wherein the training data include The splitting may follow a k-fold cross-validation rule ).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Guthridge, Menzel, Tran, Chatwin, and Yu with Konya to analyze the data capture from the meters using uses single fold cross-validation and applies ridge/lasso regression, because it is effective and more efficient to use neural network model to analyze data [0200].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130079938 A1
CUSTOMER SEGMENTATION BASED ON SMART METER DATA
Lee; Simon et al.
US 20140188565 A1
CUSTOMER DEMOGRAPHIC DATA CHANGE DETECTION BASED ON MONITORED UTILITY CONSUMPTION
Dantressangle; Patrick et al.
US 20170178256 A1
PREDICTIVE SEGMENTATION OF ENERGY CUSTOMERS
Albert; Adrian et al.
NPL 
Clustering of Electricity Consumption Behavior Dynamics Toward Big Data Applications
Yi Wang


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683